     Case 8-20-72121-reg            Doc 152-3        Filed 08/12/20         Entered 08/12/20 12:40:13




SILVERMANACAMPORA LLP                                                  Hearing Date: September 14, 2020
Proposed Counsel to the                                                Time: 10:00 a.m.
Official Committee of Unsecured Creditors
100 Jericho Quadrangle, Suite 300                                      Objections Due: September 7, 2020
Jericho, New York 11753                                                Time: 4:00 p.m.
(516) 479-6300
Ronald J. Friedman, Esq.
Brian Powers, Esq.
Haley L. Trust, Esq.

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
In re:
                                                                               Chapter 11
BAUMANN & SONS BUSES, INC. et al.,
                                                                               Case No. 20-72121 (REG)
                                             Debtor.
------------------------------------------------------------------------x

                     NOTICE OF HEARING ON APPLICATION
               FOR AN ORDER AUTHORIZING THE RETENTION AND
            EMPLOYMENT OF SILVERMANACAMPORA LLP, AS COUNSEL
            TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS

        PLEASE TAKE NOTICE, that a telephonic hearing (the “Hearing”) on the application

(the “Application”) of the Official Committee of Unsecured Creditors (the “Committee”) of

Baumann & Sons Buses, Inc., et al, the above-captioned debtors and debtors-in-possession (each

a “Debtor”) and collectively, the “Debtors”) in the above-referenced jointly administered chapter

11 cases (the “Bankruptcy Cases”), by and through their proposed attorneys, SilvermanAcampora

LLP (“SilvermanAcampora”), seeking the entry of an order substantially in the form annexed

hereto as Exhibit A (the “Proposed Order”), pursuant to §§328 and 1103(a) of title 11 of the

United States Code (the “Bankruptcy Code”) and Rule 2014 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”) retaining SilvermanAcampora as counsel to the Committee

herein effective as of July 28, 2020, will be held on September 14, 2020 at 10:00 a.m. before the

Honorable Robert E. Grossman, United States Bankruptcy Judge for the Eastern District of New

York.
                                                         1
    Case 8-20-72121-reg         Doc 152-3      Filed 08/12/20      Entered 08/12/20 12:40:13




       PLEASE TAKE FURTHER NOTICE, that, prior to the Hearing, all parties interested in

participating in the Hearing must sign up with Court Solutions at www.courtsolutions.com in order

to participate in the Hearing and follow the Court’s guidelines.

       PLEASE TAKE FURTHER NOTICE, that objections, if any, to the Application shall

be in writing and served so as to be received by: (i) the Clerk the United States Bankruptcy Court,

Eastern District of N.Y., Alfonse M. D’Amato U.S. Courthouse, 290 Federal Plaza, Central Islip,

New York, 11722; (ii) SilvermanAcampora LLP, proposed counsel to the Official Committee of

Unsecured Creditors, 100 Jericho Quadrangle, Suite 300, Jericho, New York, 11753, Attn. Ronald

J. Friedman, Esq., and (iii) Office of the United States Trustee, 560 Federal Plaza, Central Islip,

New York 11722, Attention: Christine H. Black, Esq., no later than September 7, 2020 at 4:00

p.m.

       PLEASE TAKE FURTHER NOTICE, that the Hearing may be adjourned without

further notice other than the filing of a notice on the Court’s electronic docket for this case or the

announcement of such adjournment in open Court.

Dated: Jericho, New York
       August 12, 2020
                                               SILVERMANACAMPORA LLP
                                               Proposed Counsel to the
                                               Official Committee of Unsecured Creditors


                                               By:    s/Ronald J. Friedman
                                                       Ronald J. Friedman
                                               A Member of the Firm
                                               100 Jericho Quadrangle, Suite 300
                                               Jericho, New York 11753
                                               (516) 479-6300




                                                  2
